Defendant reviews on error a judgment upon conviction of assault with intent to commit the crime of rape. In the evening of March 8, 1926, defendant in down town Detroit took prosecutrix, a girl 16 years old, and another young woman into his automobile to drive them home. He left the young woman at her home, and then drove prosecutrix, against her protest, out into the country. The record supports the statement that he had told other young men of his purpose, and had invited them to attend. He drove his car into a dark side road, stopped it, and turned out the lights. Then by attempted familiarities and by solicitation he sought sexual intercourse, without success. Presently the other young men arrived in another car. Some of them, at least, got *Page 246 
into defendant's car. Defendant did not testify. One of the young men did, and his testimony conflicts with that of the girl. According to her story, she was crying, pleading, protesting, and resisting; one of the men placed a hand over her mouth, another held her arms, defendant her legs, and she was told that she must satisfy all of them. She escaped from the car, ran down the road, and soon was found by some police officers, who testified that she was crying and that she then related her complaint.
It is contended that the evidence will not support a finding that the defendant intended to commit rape. Her testimony of what happened after the young men arrived, and of defendant's part in it, if true, will sustain the verdict. Her testimony finds some corroboration in that of the police officers, but it is in conflict with that of the young man. But in view of his admitted purpose in going to defendant's car at the time, it is not surprising that the jury accepted the girl's version.
The verdict is supported sufficiently by evidence. The prosecutrix was permitted to testify that "I exerted all the force I was able." This is criticized as a conclusion. It will suffice to say that the witness related in detail her acts of resistance and her conduct of the occasion, and that therefore we think the criticized statement was not reversible error.
Judgment affirmed.
SHARPE, C.J., and BIRD, SNOW, STEERE, FELLOWS, WIEST, and McDONALD, JJ., concurred. *Page 247